Citation Nr: 0109387	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  94-25 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a hiatal hernia.

2.  Entitlement to an initial rating exceeding zero percent 
for gastritis, with duodenal ulcer.

3.  Entitlement to a rating exceeding 40 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Sean A. Black, Esquire


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to June 
1960.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Atlanta, Georgia, Regional Office (RO), 
dated in April 1991 and February 1993.

A Travel Board Hearing on the issue of entitlement to an 
initial rating exceeding zero percent for gastritis, with 
duodenal ulcer, was held on August 19, 1996, in Atlanta, 
Georgia, before the undersigned, who is a Member of the Board 
and was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b).  A transcript of the 
hearing is of record.

The record shows that the RO has historically addressed the 
issue of entitlement to an initial rating exceeding zero 
percent for gastritis, with duodenal ulcer, as a regular 
increased rating issue, rather than as an issue involving the 
claimant's disagreement with an initial rating assigned as 
part of an original service connection award.  Such an 
important distinction was recently pointed out by the United 
States Court of Appeals for Veterans Claims (the Court) in 
the case of Fenderson v. West, 12 Vet. App. 119 (1999).  The 
importance of the distinction rests on the fact that, in 
characterizing the issue as a matter in which the claimant is 
seeking an initial rating higher than that originally 
assigned in an original grant of service connection, VA is 
also recognizing, and evaluating, the potential assignment of 
staged ratings. 

This case was remanded to the RO for additional development 
in February 1997, and it has been returned to the Board, for 
appellate review.



FINDINGS OF FACT

1.   All evidence necessary for an equitable disposition of 
the veteran's appeal of the issue of entitlement to service 
connection for a hiatal hernia has been obtained and 
developed by the agency of original jurisdiction.

2.  The record shows no evidence of the manifestation of a 
hiatal hernia during service, the earliest objective findings 
of such a disability were reported many years after service, 
a medical opinion negating that there is a nexus between the 
veteran's hiatal hernia and service has been associated with 
the file, and there is no competent medical evidence in the 
file supporting the veteran's contention of there being such 
a nexus.


CONCLUSION OF LAW

Service connection for a hiatal hernia is not warranted.   
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease or injury diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

At the outset, the Board notes that, during the pendency of 
this appeal, VA legislation was enacted clarifying VA's well-
known duty to assist claimants in the development of their 
claims for VA benefits.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, § 7(a), 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103, 
5103A, and 5107).  The VCAA, in essence, eliminates the 
threshold requisite of the submission of a well grounded 
claim by every claimant, and requires that VA make all 
reasonable efforts to notify and assist the claimants 
regarding any additional development that may be necessary to 
substantiate their claims for VA benefits.  This includes 
requesting medical examinations and opinions, as well as 
securing any medical records that may be considered pertinent 
to a veteran's claim.  No such assistance is warranted, 
however, if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Id.

The potential applicability of all provisions of the VCAA to 
claims pending on the date of the VCAA's enactment was very 
recently clarified by the Court in the case of Holliday v. 
Principi, No. 99-1788 (U. S. Vet. App. Feb. 22, 2001).  In 
Holliday, the Court also underlined the need to re-adjudicate 
a service connection claim when that claim has been denied on 
the basis of its being not well grounded.  Id.

The provisions of the newly-enacted VCAA are evidently 
applicable to the present case, since the case was still 
pending as of the date of enactment of the new law.  The 
Board is of the opinion, however, that additional development 
pursuant to the provisions of the VCAA is not warranted on 
the issue of entitlement to service connection for a hiatal 
hernia, for the following reasons:  First, the Board notes 
that the veteran's claim has been denied by the RO on the 
merits, rather than on the basis of its being not well 
grounded.  Second, the record shows that the veteran has been 
advised of the need to demonstrate, by means of competent 
evidence, that his hiatal hernia is service related, but he 
has failed to submit such type of evidence, instead limiting 
his actions to provide evidence showing that he has a hiatal 
hernia.  Third, and more importantly, the record shows that, 
in an effort to clarify whether the veteran's hiatal hernia 
is service related, as claimed, the RO scheduled the veteran 
for an independent medical examination, and specifically 
asked the examiner to comment on the etiology of this 
condition.  The resulting medical opinion, which is of 
record, provides a solid base for the findings and 
conclusions listed above, and shows that no reasonable 
possibility exists that additional assistance from VA would 
aid in substantiating this particular service connection 
claim.  Thus, the Board is of the opinion that a remand of 
this particular matter would only represent, at most, an 
exercise in futility, and consequently finds that all 
evidence necessary for an equitable disposition of this 
matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

A review of the file shows no evidence of the manifestation 
of a hiatal hernia during service, as well as a normal 
clinical evaluation of the veteran's "abdomen and viscera 
(include hernia)" on separation examination in June 1960.  
On VA medical examination in November 1969, the veteran 
reported a history of back trouble, but offered no specific 
hernia-related complaints, and the examiner noted that "[h]e 
does not have a hernia."
 
In a July 1971 statement, a private physician indicated that 
the veteran had complained of a six-month history of vague 
abdominal cramping in 1963, but that studies conducted at 
that time, including a gastrointestinal X-Ray series, as well 
as a "gastric analysis," had all been normal.

The report of a June 1988 private upper gastrointestinal and 
small bowel study reveals an impression of a small sliding 
type "hiatus" hernia, with Schatzki's ring, while a January 
1991 VA radiologic report contains an impression of a tiny 
hiatal hernia, with no evidence of gastroesophageal reflux.

According to an August 1999 independent medical examination 
report, the veteran gave a medical history including a 
duodenal ulcer, gastritis, and a hiatal hernia, and an 
episode of gastrointestinal bleeding secondary to his 
duodenal ulcer in 1988, with no further episodes since that 
time.  An upper gastrointestinal series performed prior to 
this evaluation was described as revealing a sliding hiatal 
hernia, reflux, and a small Zenker's diverticulum, and the 
following pertinent impression was given:

Although the [veteran] does have a hiatal 
hernia and symptoms of gastroesophageal 
reflux disease requiring chronic 
medication, these are unlike[ly] related 
to his service activity.  Hiatal hernias 
are very common as well as 
gastroesophageal reflux disease and their 
etiology is unrelated to one's 
occupation.

As discussed above, the record shows no evidence of the 
manifestation of a hiatal hernia during service, the earliest 
objective findings of such a disability were reported many 
years after service, a medical opinion negating that there is 
a nexus between the veteran's hiatal hernia and service has 
been associated with the file, and there is no competent 
medical evidence in the file supporting the veteran's 
contention of there being such a nexus.  In view of this 
finding, the Board concludes that service connection for a 
hiatal hernia is not warranted.  


ORDER

Service connection for a hiatal hernia is denied.


REMAND OF THE TWO REMAINING ISSUES

As discussed above, the issue of entitlement to service 
connection for a hiatal hernia need not be remanded because 
the Board's careful review of the record reveals that there 
is no reasonable possibility that additional assistance from 
VA would aid in substantiating that particular claim.  
However, a liberal review of a January 2001 letter from the 
veteran's attorney to a U.S. Senator, generally criticizing 
VA's bureaucratic process, and implicitly addressing the two 
remaining issues on appeal, leads the Board to believe that 
additional development should be undertaken on both issues.  
In particular, it is noted that the veteran's private 
attorney's statement in that letter to the effect that he 
believes that the veteran "is entitled to receive a 100% 
service-connected disability rating" is construed by the 
Board as the private attorney's claim/contention that the 
veteran's service-connected disabilities have worsened since 
the last time that the veteran was examined for VA 
compensation purposes and that, therefore, re-examinations of 
the service-connected disabilities should be scheduled.

The reports of the more recent medical examinations afforded 
in this case, both conducted in August 1999, appear to be 
sufficiently comprehensive, for VA rating purposes.  However, 
in view of the fact that both examinations were conducted 
more than one-and-a-half years ago, and that the veteran's 
private attorney has characterized the reports as inadequate, 
or insufficient, due to their being "an exact repeat of an 
earlier [medical] examination" of the veteran, and in light 
of the provisions of the newly-enacted VCAA, the Board finds 
that additional examinations are appropriately to be 
scheduled under the facts of this case.

In view of the above, the above two matters are remanded for 
the following development:

1.  The RO should schedule the veteran 
for another VA medical examination of his 
lumbosacral spine.  The examiner should 
be asked to thoroughly review the claims 
folder prior to the examination, request, 
and interpret, any indicated studies 
and/or tests, examine the veteran, and 
render a comprehensive, legible report of 
medical examination that should contain, 
at least, the following information:

A.  A statement as to whether he or 
she reviewed the pertinent evidence 
in the claims folder, including the 
report of the August 1999 
independent medical examination of 
the veteran's lumbosacral spine, 
prior to the examination.

B.  A thorough description of the 
current severity of the service-
connected lumbosacral spine 
disability, to include references to 
limitations in ranges of motion and 
to symptoms compatible with sciatic 
neuropathy, or other neurological 
findings, if any.

The examiner should be asked to include 
in his or her examination report a 
complete rationale for all his or her 
opinions and/or conclusions.

2.  The RO should also schedule the 
veteran for a VA medical examination of 
his gastrointestinal system.  The 
examiner should be asked to thoroughly 
review the claims folder prior to the 
examination, request, and interpret, any 
indicated studies and/or tests, examine 
the veteran, and render a comprehensive, 
legible report of medical examination 
that should contain, at least, the 
following information:

A.  A statement as to whether he or 
she reviewed the pertinent evidence 
in the claims folder, to include the 
report of an August 1999 independent 
medical examination of the veteran's 
gastrointestinal system, prior to 
the examination.

B.  A thorough description of the 
current severity of the service-
connected gastritis, with duodenal 
ulcer, to include a statement as to 
whether the disability is currently 
active, and if it is, a thorough 
description of all the current 
symptoms associated with the 
service-connected disability.

The examiner should be asked to include 
in his or her examination report a 
complete rationale for all his or her 
opinions and/or conclusions.

3.  After all the above development has 
been completed, and all newly-produced 
evidence has been associated with the 
file, the RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

4.  Thereafter, the RO should re-
adjudicate the two remanded claims on 
appeal, making sure to do so in accordance 
with the provisions of all pertinent laws 
and regulations, and all applicable 
caselaw, to include the above cited case 
of Fenderson.

If, upon re-adjudication, either of the 
benefits sought on appeal remains denied, 
the veteran and his private attorney 
should be provided with a supplemental 
statement of the case (SSOC), which should 
contain notice of all relevant actions 
taken on the appealed claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should thereafter be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The veteran need take no action unless otherwise notified, 
but he is hereby reminded that he has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 


